Citation Nr: 0428146	
Decision Date: 10/13/04    Archive Date: 10/19/04

DOCKET NO.  03-05 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an increased evaluation for ankylosing 
spondylitis, thoracic and lumbar strain, currently evaluated 
as 20 percent disabling.

2.  Entitlement to an initial evaluation in excess of 
10 percent for avascular necrosis of the right hip.

2.  Entitlement to an initial evaluation in excess of 
10 percent for avascular necrosis of the left hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from March 1987 to March 
1995.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from November 1999 and January 2001 rating 
decisions of the Boise, Idaho, Department of Veterans Affairs 
(VA) Regional Office (RO).  In the November 1999 rating 
decision, the RO granted a 20 percent evaluation for 
lumbosacral strain, effective April 20, 1999.  In the January 
2001 rating decision, the RO granted service connection for 
avascular necrosis of the right hip and of the left hip and 
assigned each hip a 10 percent evaluation, effective April 
20, 1999.

Also in the January 2001 rating decision, the RO reclassified 
the service-connected lumbosacral strain as ankylosing 
spondylitis, thoracic and lumbar strain.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on your part.


REMAND

The Board regrets that a remand is necessary in this case.  
Section 5103(a), title 38, U.S. Code, as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA), provides the 
following: 

Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  As part of that 
notice, the Secretary shall indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant and which portion, if any, 
the Secretary, in accordance with section 
5103A of this title and any other 
applicable provisions of law, will 
attempt to obtain on behalf of the 
claimant.

38 U.S.C. § 5103(a); see also 38 C.F.R. § 3.159(b) (2003) 
(adding an additional duty on VA to request "that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim").

In this case, the veteran has not been provided with the 
requisite notice of the evidence necessary to substantiate 
the claims for increased evaluations for service-connected 
ankylosing spondylitis, thoracic and lumbar strain, and 
avascular necrosis of the right and left hips and, in the 
same document, which information and evidence he was to 
provide to VA and which information and evidence VA would 
attempt to obtain on his behalf in connection with these 
claims.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); see generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Additionally, the veteran has not been 
requested to provide any evidence in his possession that 
pertains to the claims.  In fact, it must be noted that there 
is no VCAA letter in the claims file.  Thus, the veteran must 
be provided with the above notice prior to the Board's 
consideration of the claims.

Effective September 26, 2003, substantive changes have been 
made to the criteria for evaluating spine disorders.  See 68 
Fed. Reg. 51454-51458 (August 27, 2003).  These revisions 
consist of a new rating formula encompassing such disabling 
symptoms as pain, ankylosis, limitation of motion, muscle 
spasm, and tenderness.  Additionally, associated neurological 
abnormalities (e.g., bowel or bladder impairment) are now for 
evaluation separately.  These changes are listed under 
Diagnostic Codes 5235-5243, with Diagnostic Code 5243 now 
embodying the September 2002 revised provisions of the former 
Diagnostic Code 5293, for intervertebral disc syndrome. 

To date, the veteran has not been notified of the newly 
enacted provisions of Diagnostic Codes 5235-5243.  Moreover, 
the September 2002 VA examination did not sufficiently 
address the symptomatology contemplated by the new 
provisions, particularly in regard to the criteria of 
Diagnostic Code 5243, nor did it address whether pain or 
weakness could limit functional ability when the thoracic and 
lumbar spine was used repeatedly over a period of time.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (citing 38 C.F.R. 
§§ 4.40, 4.45).  As such, further development, in the form of 
a new VA examination, and adjudication of the veteran's claim 
under the new diagnostic criteria is warranted.  The DeLuca 
factors were also not considered when examining the right and 
left hips.  Therefore the new examination should also include 
evaluating the right and left hips.

Accordingly, this case is REMANDED for the following action:  

1.  Provide the veteran with the notice 
requirements of the VCAA, to include 
notifying him and his representative, if 
any, of any information, and any medical 
or lay evidence, not previously provided 
to the Secretary, that is necessary to 
substantiate the claims for (i) 
entitlement to an evaluation in excess of 
20 percent for ankylosing spondylitis, 
thoracic and lumbar strain; (ii) 
entitlement to an initial evaluation in 
excess of 10 percent for avascular 
necrosis of the right hip; and (iii) 
entitlement to an initial evaluation in 
excess of 10 percent for avascular 
necrosis of the left hip and informing 
him of which information and evidence he 
was to provide to VA and which 
information and evidence VA would attempt 
to obtain on his behalf.  Additionally, 
the veteran should be informed to provide 
any evidence in his possession that 
pertains to the claims.

2.  The veteran should be scheduled for a 
VA examination in order to determine the 
nature and severity of the service-
connected ankylosing spondylitis, 
thoracic and lumbar strain and avascular 
necrosis of the right and left hips.  The 
examiner should be provided the claims 
folder prior to examination.  The 
examiner should be requested to perform 
any and all tests necessary and the 
results should be included in the 
examination report.  The examiner should 
be requested to report all orthopedic 
manifestations of the veteran's service-
connected back disorder, to include range 
of motion testing in terms of forward 
flexion, backward extension, right and 
left lateral flexion, and right and left 
rotation as well as whether there are 
clinical manifestations of muscle spasm 
or guarding severe enough to result in an 
abnormal gait, or abnormal spinal contour 
such as scoliosis, reversed lordosis or 
abnormal kyphosis.  The examiner should 
be requested to report all orthopedic 
manifestations of the veteran's service-
connected bilateral hip disorder, to 
include range of motion testing in terms 
of flexion, extension, and abduction.

The examiner should also be requested to 
provide opinion as to the extent, if any, 
of functional loss of use of both the 
thoracolumbar spine and the right and 
left hips due to pain, incoordination, 
weakness, pain on flare-ups and 
fatigability with use. If feasible such 
findings should be portrayed in terms of 
degrees of additional loss of motion.  

Specific information as to the frequency 
and duration of incapacitating episodes 
related to the veteran's ankylosing 
spondylitis in the past 12 months should 
be entered.  An incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  

The examiner should express an opinion as 
to the severity of any neurological 
manifestations (i.e. foot dangles and 
drops, no active movement possible of 
muscles below the knee, flexion of the 
knee weakened or lost, and muscle 
atrophy) associated with the veteran's 
service-connected ankylosing spondylitis.  
If a separate neurological examination is 
necessary, then one should be scheduled.  

All opinions and conclusions expressed 
must be supported by a complete 
rationale.

3.  Readjudicate the veteran's claims of 
entitlement to increased evaluations for 
(i) ankylosing spondylitis, thoracic and 
lumbar strain, (ii) avascular necrosis of 
the right hip; and (iii) avascular 
necrosis of the left hip.  Consider the 
service-connected back disorder under the 
newly revised provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 and 
provide the criteria to the veteran in 
the supplemental statement of the case.  

The case should be returned to the Board after compliance 
with requisite appellate procedures.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded, including any 
evidence in his possession that pertains to the claims.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



__________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


